DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (2016/0148936).
Re claim 1, Xu teaches an integrated circuit structure (Figs. 9A-L), comprising:		a semiconductor fin (920, Fig. 9A) having a first portion (portion above ‘909, Fig. 9A) protruding through a trench isolation region (909);							a gate structure (910) over a top and along sidewalls of the first portion (portion above ‘909) of the semiconductor fin (920, Fig. 9A);							a source or drain region [81] at a first side (right side) of the gate structure (910), 
Re claim 2, Xu teaches the integrated circuit structure of claim 1, wherein the epitaxial structure comprises a pair of facets that meet at a center point (Fig. 9L), and wherein the conductive contact structure (930/980) is further on the pair of facets ([85], Fig. 9K).
Re claim 3, Xu teaches the integrated circuit structure of claim 1, further comprising:												a pair of dielectric spacers (908, Fig. 9L) along sidewalls of the conductive contact structure (930/980).
Re claim 4, Xu teaches the integrated circuit structure of claim 1, further comprising:												a second source or drain region [81] at a second side (left side) of the gate structure (910), the second source or drain region [81] comprising a second epitaxial structure (970) on a third portion (portion below/even with ‘909) of the semiconductor fin (920), the second epitaxial structure (970) having substantially vertical sidewalls in alignment with the third portion of the semiconductor fin (920); and			
Re claim 7, Xu teaches the integrated circuit structure of claim 1, wherein the epitaxial structure (970) comprises a semiconductor material different [78-81] than the semiconductor fin (920).
Re claim 8, Xu teaches the integrated circuit structure of claim 1, wherein the gate structure (910) comprises a high-k dielectric layer, and a gate electrode comprising a metal [81-84].
Claim(s) 14-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (2016/0148936).
Re claim 14, XXX teaches a method of fabricating an integrated circuit structure (Figs. 9A-L), comprising: 											forming a semiconductor fin (920, Fig. 9A) having a first portion (portion above ‘909, Fig. 9A) protruding through a trench isolation region (909);					forming a gate structure (910) over a top and along sidewalls of the first portion (portion above ‘909) of the semiconductor fin (920, Fig. 9A);						forming a source or drain region [81] at a first side (right side) of the gate structure (910), the source or drain region [81] comprising an epitaxial structure (970) on a second portion (portion below/even with ‘909, Fig. 9A) of the semiconductor fin (920), the epitaxial structure (970) having substantially vertical sidewalls in alignment (Fig. 9E) with the second portion (portion below/even with ‘909, Fig. 9A) of the semiconductor fin (920); and 							
Re claim 15, Xu teaches the method of claim 14, wherein the epitaxial structure comprises a pair of facets that meet at a center point (Fig. 9L), and wherein the conductive contact structure (930/980) is further on the pair of facets ([85], Fig. 9K).
Re claim 16, Xu teaches the method of claim 14, further comprising:			forming a pair of dielectric spacers (908, Fig. 9L) along sidewalls of the conductive contact structure (930/980).
Re claim 17, Xu teaches the method of claim 14, further comprising:			forming a second source or drain region [81] at a second side (left side) of the gate structure (910), the second source or drain region [81] comprising a second epitaxial structure (970) on a third portion (portion below/even with ‘909) of the semiconductor fin (920), the second epitaxial structure (970) having substantially vertical sidewalls in alignment with the third portion of the semiconductor fin (920); and		forming a second conductive contact structure (930/980) along sidewalls of the third portion of the semiconductor fin (920) and along the substantially vertical sidewalls of the second epitaxial structure (970).
Re claim 20, Xu teaches the method of claim 14, wherein the epitaxial structure (970) comprises a semiconductor material different [78-81] than the semiconductor fin (920).													Re claim 21, Xu teaches the method of claim 14, wherein the gate structure .
Allowable Subject Matter
Claims 5, 9, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, Xu teaches the integrated circuit structure of claim 1, further comprising:												a second source or drain region [81] at a second side (left side) of the gate structure (910), the second source or drain region [81] comprising a second epitaxial structure (970) on a third portion (portion below/even with ‘909) of the semiconductor fin (920), 													yet remains explicitly silent to the second epitaxial structure having non-vertical sidewalls extending laterally beyond the third portion of the semiconductor fin.
Claim 6 is objected to for at least depending from objected claim 5.
Re claim 9, Xu teaches the integrated circuit structure of claim 1, 			yet remains explicitly silent to further comprising: a dielectric plug on a surface of the second portion of the semiconductor fin opposite the epitaxial structure.
Claim 10 is objected to for at least depending from objected claim 9.
Re claim 18, Xu teaches the method of claim 14, further comprising:		forming a second source or drain region [81] at a second side (left side) of the gate structure (910), the second source or drain region [81] comprising a second epitaxial structure (970) on a third portion (portion below/even with ‘909) of the 
Claim 19 is objected to for at least depending from objected claim 18.
Re claim 22, Xu teaches the method of claim 14, 					yet remains explicitly silent to further comprising: forming a dielectric plug on a surface of the second portion of the semiconductor fin opposite the epitaxial structure.
Claim 23 is objected to for at least depending from objected claim 22.
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the device of claim 11, including each of the limitations and specifically wherein the source or drain region comprising a second portion of the semiconductor fin on a dielectric plug and a conductive contact structure along sidewalls of the second portion of the semiconductor fin and along sidewalls of the dielectric plug, for the reasons mentioned below.
Re claim 11, Xu et al. (2016/0148936) teaches an integrated circuit structure (Figs. 9A-L), comprising:											a semiconductor fin (920, Fig. 9A) having a first portion (portion above ‘909, Fig. 9A) protruding through a trench isolation region (909);							a gate structure (910) over a top and along sidewalls of the first portion (portion above ‘909) of the semiconductor fin (920, Fig. 9A);							a source or drain region [81] at a first side (right side) of the gate structure (910), the source or drain region [81] comprising a second portion (portion below/even with a dielectric plug and a conductive contact structure along sidewalls of the second portion of the semiconductor fin and along sidewalls of the dielectric plug.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (2017/0054003), Figs. 1-10; Webb et al. (2016/0233298), Figs. 1-9; Guo et al. (US Pat. 9,318,581), Figs. 1-12B; Vellianitis (2014/0054646), Figs. 1-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897